 1   TODD M. LEVENTHAL, ESQ
     LEVENTHAL AND ASSOCIATES PLLC.
 2   Nevada Bar No. 008543
     California Bar No.223577
 3   626 South Third Street
     Las Vegas, Nevada 89101
 4   (702) 427-8686
     leventhalandassociates@gmail.com
 5   Attorney for Leonardo A. Oliveira Santos
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,           )
10                                       )                2:17-CR-00001-JAD-CWH
                       Plaintiff,        )
11                                       )                STIPULATION TO CONTINUE
           vs.                           )                SENTENCING HEARING
12                                       )
     LEONARDO A. OLIVEIRA SANTOS,         )
13                                       )
                       Defendant.        )
14   ____________________________________)
15
            IT IS HEREBY STIPULATED AND AGREED by and between Defendant, LEONARDO
16
     A. OLIVEIRA SANTOS, by and through his counsel, TODD M. LEVENTHAL, ESQ., and the
17
     United States of America, by its counsel, PATRICK BURNS, Assistant U.S. Attorney, that the
18
     Sentencing Hearing in the above-captioned matter currently set for Monday, November 19, 2018
19
     be re-set for at the courts convenience.
20
            This Stipulation is entered into for the following reasons;
21
            1.      Mr. Leventhal has a conflict on his calendar and is unable to attend the sentencing
22
                    hearing on behalf of Defendant LEONARDO A. OLIVEIRA SANTOS.
23
            2.      Mr. Leventhal has spoken to PATRICK BURNS, Assistant United States
24
                    Attorney, and he has no objection to this continuance.
25
     ///
26
     ///
27
     ///
28
 1       3.    Additionally, denial of this request for a continuance could result in a miscarriage
 2             of justice.
 3
 4       DATED this 15th day of November, 2018.
 5
 6 ___/s/ Todd M. Leventhal                                 ___/s/ Patrick Burns
   TODD M. LEVENTHAL, ESQ.                                   PATRICK BURNS
 7 Counsel for Sherman D. Reif                               Assistant U.S. Attorney
 8
 9
         Submitted By: LEVENTHAL & ASSOCIATES, PLLC
10
11
                                                     By:        /s/ Todd M. Leventhal
12
                                                             TODD M. LEVENTHAL, ESQ.
13                                                           Leventhal & Associates, PLLC
                                                             Nevada Bar No. 008543
14                                                           California Bar No. 223577
                                                             626 S. 3rd Street
15                                                           Las Vegas, Nevada 89101
                                                             T: 702-472-8686
16                                                           leventhalandassociates@gmail.com
                                                             Attorney for: Mr. Oliveira
17
18
19
20
21
22
23
24
25
26
27
28
 1 TODD M. LEVENTHAL, ESQ
   LEVENTHAL AND ASSOCIATES PLLC.
 2 Nevada Bar No. 008543
   California Bar No.223577
 3 626 South Third Street
   Las Vegas, Nevada 89101
 4 (702) 427-8686
   leventhalandassociates@gmail.com
 5 Attorney for Leonardo A. Oliveira Santos
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,             )
                                         )           2:15-CR-00148-RFB
11                     Plaintiff,        )
                                         )
12         vs.                           )
                                         )
13   SHERMAN D. REIF,                    )
                                         )
14                     Defendant.        )
     ____________________________________)
15
16
                                        FINDINGS OF FACT
17
           Based on the stipulation of counsel, and good cause appearing, the Court finds that:
18
           1.     Mr. Leventhal has a conflict on his calendar and is unable to attend the sentencing
19
                  hearing on behalf of Defendant LEONARDO A. OLIVEIRA SANTOS.
20
           2.     Mr. Leventhal has spoken to PATRICK BURNS, Assistant United States
21
                  Attorney, and he has no objection to this continuance.
22
           3.     Additionally, denial of this request for a continuance could result in a miscarriage
23
                  of justice.
24
     ///
25
     ///
26
     ///
27
     ///
28
 1                                            ORDER
                    Accordingly, IT IS SO ORDERED that the current Sentencing Hearing is vacated
 2
     and the same is continued and reset for ______________,
                                             January 3, 2019,2018,
                                                              at theathour
                                                                       the hour of __________,
                                                                            of 9:00 a.m.       in
 3
     Courtroom # ________.
 4
                        16th
 5          Dated this ________ day of November, 2018.
 6                                                        __________________________________
                                                          JENNIFER A. DORSEY
 7                                                        UNITED STATES DISTRICT JUDGE
 8
 9                                    CERTIFICATE OF SERVICE
10          I hereby certify that on the 15th day of November, 2018 a true and correct copy of the,
11
     STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
12
     was filed through the CM/ECF filing system and was electronically served to the following
13
14 registered addresses on file for this instant case :
15
     Patrick Burns: John.P.Burns@usdoj.gov;
16
17 Daniel D. Hollingsworth: Daniel.Hollingsworth@usdoj.gov;
18
19
                                                     /s/ Todd M. Leventhal
20                                                 An Employee of TODD M. LEVENTHAL, ESQ.
                                                   LEVENTHAL AND ASSOCIATES, PLLC.
21
22
23
24
25
26
27
28
